Mellen C. J.
after stating the facts of the case, delivered the opinion of the Court as follows :
. Smith, by the operation of Sewall’s deed to him and the mortgage to Sewall, had only an instantaneous seisin of the legal estate, which, according to the decision in Holbrook v. Finney, 4 Mass. 561, and Stow v. Tifft, 15 Johns. 458, does not entitle a woman to dower; and so the law seems to have been understood and administered in Massachusetts until the year 1816, when it was decided in the case of Bolton v. Ballard, 13 Mass. 227, that a woman was dowable of an equity of redemption. Since which time the same principle has been recognized, and is now established law in that Commonwealth. Snow v. Stevens, 15 Mass. 278 ; Gibson v. Crehore, 3 Pick. 475 ; Walker v. Falley, 6 Pick. 416. This be*43ing the settled law in Massachusetts before our separation and independence as a State, and the statute respecting dower having been re-enacted by our own legislature, without any alteration in the above particular, we may and ought to consider the re-enactment as a legislative adoption of the construction given by the Supreme Judicial Court of Massachusetts five years before. We have generally governed ourselves by this principle. It appears then that the plaintiff’s late husband, during the coverture owned the equity of redemption of said estate, until it was sold for payment oí’ one of his debts.
The next question is whether, according to the facts of the case, the plaintiff is entitled to maintain the present action. According to several of the cases cited, it is settled that a woman may enforce at law her claim of dower of an equity against any one, except the mortgagee and those holding under him ; but against such mortgagee and those claiming under him, her only remedy is by a hill in equity. In the case before us, the defendants have no connexion with the mortgagee or his executors; they hold only under the deceased husband.
The remaining inquiry is whether her relinquishment of her right of dower to Sewall the mortgagee, interposes any objection to her maintaining the present action. In the before mentioned case of Walker v. Griswold, the wife had released her right of dower to the mortgagee. The court say “ This release was co-extensive with the mortgage ; it extended no further ; and consequently the right of dower continued, subject only to that incumbrance.” The mortgage was tlion existing, in that case, as it is in the present. In the case of Barker v. Parker, 17 Mass. 564, a case almost exactly similar to the one we are considering, the rightto redeem the equity which liad been sold was gone by lapse of time; but the court say, “ When the husband has been seised of such an estate” (an equity of redemption) “ during the coverture, his widow is dowable, and she may have a right to redeem the same.”
Upon the grounds, and for the reasons before-mentioned, our opinion is that the action is maintainable.
Judgment for demandant.